Case 3:17-cv-01104-VLB Document 82-100 Filed 05/15/19 Page 1 of 2




                Exhibit 100
              Case 3:17-cv-01104-VLB Document 82-100 Filed 05/15/19 Page 2 of 2



From:                       Stith, Kate [kate.stith@yale.edu]
Sent:                       Wednesday, July 22, 2015 10:40:06 PM
To:                         Rolena Adorno (rolena.adorno@yale.edu)
Subject:                    Thinking

         I've been thinking about Noel's task. Here is an idea, which I ran by my counsel and he thought it good (thought it
may not be accepted by the powers that be):
         Noel says that she's considered that this is only a "temporary" committee and that Tamar has cut out the two
(Sterling, by the way) Professors in the Department who are most qualified to judge Sue's work. Neither of the other tenured
professors is really "suitable" to be on the Committee --DJ is in Portuguese and does not "do" Spanish literature, and in these
circumstances she could come up with only one other name (at Yale), whom she thinks is quite qualified: Giuseppe M. So for
now, it should be a two-person committee--NV and GM, one doing the scholarship and the other doing the teaching and
service. [She might add that hopefully the Department will be cleared of whatever allegations led to what Tamar referred to
as an "investigation" --Noel certainly knows of no wrongdoing--and a three-person committee can soon be constituted.]
         As to Anibal, he's not "suitable" for "many" reasons. Noel need not say more, but if in a phone call she is asked to
explain, since we have no reason to think that Tamar would have paid attention to these matters, she could mention Animal's
utter bitterness and hostility to the department and particular persons in it, openly acknowledged in the YDN. She could
express regret that his extreme bitterness has made him, by his choice, a "MIA" in the department. She might also note his
centrality in the current review, not as a target but as a contributing cause, as evidenced through his statements as quoted in
the YDN.- She might also mention that Anibal has indeed not spoken with you, Roberto, MRM, nor--in any meaningful way--
with Noel since 2009. Again we must assume that Tamar has neither read nor been briefed on anything.
         Frankly, I think it would be great if Tamar called Noel to ask her to explain why neither DJ nor Anibal could be on the
committee, because perhaps Noel could also find a way to manage to mention the key "evidence" that Tamar has not yet
read (I KNOW THAT DEANS ARE BUSY, BUT I WISH THAT SOMEONfWOULD READ YOUR ILLUMINATING SUMMARY): Sue's
attempt to place false and words in your mouth. After all, you told this to Noel the evening you learned of it (and as I assured
you and Noel, there is nothing wrong with discussing with a colleague what the heck is going on from a source completely
outside the review process). The "it" being the unexpected and alarming email from your colleague at U. of Miami that told,
and provided the res gestae, of the deceitful attempt. Or would this cause Noel to be "bounced"? Is no one interested in the
truth?
        In addition or alternatively, Noel could try to "mention" in a phone call with Tamar the kinds of things that, for
instance, happened with the Reviewers: As I've heard Noel say, you "are the best chair she's ever seen, in many years at
many universities"; Roberto has especially in earlier decades had "male, Latin mannerisms" but she's never seen nor been
told nor complained to of any "sexual harassment" by him; she cannot believe that the "graduate students" anonymous
letter was not written by any graduate student she knows of, and she knows them all. She has no idea who wrote it.
      Bottom line: Temporarily a two-person committee, Noel and GM. AGP out of any relevant loop and full of hostility
(never speaking with people, etc.); totally inappropriate. If the Department Review turns out OK, as Noel expects, an
appropriate three person committee can be constituted. If not, the Dean's Office could then appoint a third person(?).

 1.   On second thought, this reference would have to be more oblique, lest you and Noel get "bounced" for knowing of this
      Cardinal Sin by Sue. I know that seems weird. But I wouldn't put it past a University in this environment to "bounce" on
      the basis that you know the candidate lies. Perhaps I am being paranoid here, Jose tells me.
Kate Stith
Lafayette S. Foster Professor
Yale Law School
P.O. 208215
New Haven, CT
06520-8215
(courier: use 127 Wall St., 06511}
203/432-4835




                                                                                                                           BYRNE005530
